                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

KYLE J. MCDONALD,

                   Petitioner,                             8:19CV312

      vs.
                                                            ORDER
SCOTT R. FRAKES,

                   Respondent.


       On January 21, 2020, Respondent filed a Notice of Submission (filing no.
16) notifying the court that he would not be filing a reply brief and that the merits
of Respondent’s motion for summary judgment are therefore fully submitted for
decision. Respondent declined to file a reply brief because Petitioner did not
submit a brief by the January 15, 2020 deadline. After Respondent filed his Notice
of Submission, and also on January 21, 2020, Petitioner filed a brief in opposition
to Respondent’s motion for summary judgment (filing no. 18) and a Motion
Requesting Additional Documents (filing no. 17), which appear to have been
mailed by Petitioner on or about January 14, 2020. Petitioner’s motion seeks
additional documents that were not provided in Respondent’s Designation of State
Court Records in Support of Motion for Summary Judgment (filing no. 14). Upon
careful consideration,

      IT IS ORDERED that:

     1.    On or before the close of business on February 26, 2020, counsel for
Respondent shall submit a response to Petitioner’s pending motion for additional
documents (filing no. 17) and provide any documents identified in Petitioner’s
motion which counsel for Respondent is able to provide in a supplemental
designation.1

       2.     Respondent also shall have until February 26, 2020, to file and serve
a reply brief in response to Petitioner’s brief in opposition to Respondent’s motion
for summary judgment. Counsel for respondent may incorporate the response to
Petitioner’s motion for additional documents into her reply brief if she so chooses.

      3.     The clerk of the court is directed to set a pro se case management
deadline using the following text: February 26, 2020: check for Respondent’s
response to Petitioner’s motion and reply brief.

      Dated this 27th day of January, 2020.

                                               BY THE COURT:

                                               Richard G. Kopf
                                               Senior United States District Judge




      1
         The court notes that it was able to view several of the documents identified in
paragraphs 2, 3, and 4 of Petitioner’s motion via the Nebraska Judicial Branch’s online
court records website, JUSTICE. See https://www.nebraska.gov/justice/case.cgi.
                                           2
